Citation Nr: 0318467	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-00 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for the residuals of a stab wound to the left thigh 
with severe muscle loss, vasgius medialis of the left thigh, 
Muscle Group (MG) XIV, and post-operative fasciotomy.

2.  Entitlement to a disability rating in excess of 10 
percent for hammer toes of the left foot.

3.  Entitlement to a compensable rating for the residuals of 
a right shoulder dislocation.

4.  Entitlement to an initial compensable disability rating 
for the residuals of a lumbosacral sprain.

5.  Entitlement to an initial compensable disability rating 
for the residuals of a right knee sprain.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to January 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

This case was remanded by the Board in March 2001 for further 
development and the issues are now ready for appellate 
review.

As a procedural matter, the Board notes that the RO initially 
assigned a rating for the residuals of a stab wound to the 
left thigh under DC 5314 for MG XVI (16) by rating decision 
dated in April 1991.  However, it is MG XIV (14) which is 
appropriately considered under DC 5314, not XVI (16).  In the 
May 1992 and January 2003 VA examinations, the examiners 
specifically reflected that the veteran's disability involved 
MGs 14 and 15.  Therefore, the Board finds that DC 5314 is 
the correct diagnostic code but the identification of the 
veteran's disability should be MG XIV (14), not MG XVI (16).  
This correction is noted on the Title Page of the current 
decision.  Given that the schedular ratings for MG XIV and MG 
XVI are identical (0 percent for slight, 10 percent for 
moderate, 30 percent for moderately severe, and 40 percent 
for severe), the Board finds that there has been no prejudice 
to the veteran in the consideration of his claim.

With respect to the claim for a right knee disability, the 
Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  As the statement of the case and the supplemental 
statement of the case have indicated that all pertinent 
evidence has been considered, and the RO has determined that 
a noncompensable rating is to be assigned for the entire 
period at issue, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's left thigh disability is currently 
manifested by subjective complaints of pain.  Current 
objective findings include muscle herniation, muscle loss, 
muscle weakness, and underlying tissue loss.  There is 
clinical evidence of peripheral nerve involvement, but no 
damage to the tendons, bones, or joints.  Severe muscle 
damage to Muscle Group XIV is shown.

3.  The veteran's hammer toe disability is currently 
manifested by subjective complaints of painful toes, 
stiffness, redness, fatigability, and lack of endurance; 
current objective findings include hammer toes with clawing 
of the toes and skin changes, a normal gait, and no evidence 
of callosities, breakdown, or unusual shoe wear.

4.  Despite complaints of pain and degenerative joint disease 
of his right shoulder, the veteran has full range of movement 
of the shoulder with no objective evidence of pain, 
tenderness, effusion, fatigue, weakness, or lack of 
endurance.

5.  The veteran's low back disability is manifested by 
subjective complaints of morning pain and stiffness, and 
objective findings include normal range of motion.  There is 
no pain on motion, no fatigue, no weakness, no lack of 
endurance, no spasm, and no tenderness.

6.  The veteran's right knee disability is manifested by 
subjective complaints of pain; objective findings include 
normal range of motion, and no pain, fatigue, weakness, lack 
of endurance, painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement of the right knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
residuals of a stab wound to the left thigh with severe 
muscle loss, vasgius medialis of the left thigh, MG XIV, and 
post-operative fasciotomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.41, 4.44, 4.45, 4.55, 4.56, 4.71, 
4.71a, 4.73, 4.124a, Plate I, Diagnostic Codes (DCs) 5003, 
5010, 5256, 5257, 5258, 5260, 5261, 5314 (2002).

2.  A 20 percent disability rating, but no more, is warranted 
for hammer toes of the left foot (with clawing).  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.71a, DCs 5276, 5277, 5278, 5279, 5280, 5281, 
5282, 5283, 5284 (2002).

3.  The criteria for a compensable rating for the residuals 
of a right shoulder dislocation have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.69, 
4.71, 4.71a, Plate I, DCs 5003, 5200, 5201, 5202, 5203 
(2002).

4.  The criteria for a compensable rating for lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003-5010, 5289, 
5292, 5293, 5295 (2002) (as amended by 67 Fed. Reg. 54,345 
(Aug. 22, 2002)).

5.  The criteria for entitlement to an initial compensable 
disability rating for the residuals of a right knee sprain 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, DCs 5003, 5010, 5257, 5258, 5259, 5260, 
5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in essence, that he is entitled to 
higher ratings for his service-connected disabilities.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002). 

I.  Entitlement to a Disability Rating in Excess of 40 
Percent for the Residuals of a Stab Wound to the Left Thigh, 
MG XIV

In rendering a determination on muscle injuries, the analysis 
must start with a review of the extent of the original 
traumatic injury, and the course of the disability in the 
ensuing years.  Historically, the veteran sustained a self-
inflicted knife wound to the left thigh in August 1987.  
According to the police report, the injury was severe enough 
that the veteran required resuscitation by an ambulance 
squad.  He was treated at a private hospital but there are no 
records of the medical treatment associated with the claims 
file.  An Inpatient Treatment Record Cover Sheet reflected 
that he was hospitalized at a private hospital in Syracuse, 
New York for 33 days then transferred to Walter Reed Army 
Hospital in October 1987.  It was noted that he had been 
playing with a knife when it accidentally slipped and injured 
his leg.  The diagnoses included injury to superficial 
femoral artery, injury to superficial femoral veins, 
cardiopulmonary arrest, two fasciatomies, and skin graft.  

In an April 1988 clinical record from Walter Reed, it was 
noted that the veteran had sustained a knife wound to the 
left medial thigh resulting in transection of the superficial 
femoral artery and vein.  He had undergone a greater 
saphenous vein inner position repair of the superficial 
femoral artery, ligation of the superficial femoral vein, and 
a four compartment fasciotomy.  He had a "very long 
convalescence" and was referred to Walter Reed after several 
months with chronic venous hypertension resulting in 
persistent left lower extremity swelling.  He had undergone 
an autologous saphenous vein venous bypass graft in November 
1987 and developed post-operative complications of wound 
hematoma and graft thrombosis.  The persistent lower 
extremity swelling ultimately resolved and, at the time of 
the writing, he had full function of the lower extremity 
without pigment changes or venous ulceration.  He was 
diagnosed with chronic superficial femoral vein, left lower 
extremity venous obstruction.  Subsequent service medical 
records reflect on-going follow-up for residuals of his left 
thigh injury, including hammer toes, an infection of the left 
big toe, a history of vascular nerve injury, and residuals 
numbness of the left toe, foot, and lower extremity.  He was 
discharged from military service in January 1989.

The veteran filed a claim for service connection shortly 
after discharge.  In a March 1989 VA examination, the 
examiner noted that the veteran was considerably impaired due 
to his left leg injury and had hammer toes and continuous 
pain in the left.  The final diagnoses included severe muscle 
loss to the vastus medialis of the left thigh with hammer 
toes to the left foot and reduced blood supply to the lower 
part of the left lower extremity.  By rating decision dated 
in April 1991, the RO granted service connection for the 
residuals of the stab wound to the left thigh and assigned a 
40 percent disabling rating under DC 5214 (the highest 
available under the diagnostic code).  

In a May 1992 VA examination report, the veteran complained 
primarily of hammer toes and difficulty walking, in addition 
to pain in the left thigh at the site of the stab wound.  
Physical examination revealed no tissue loss, involvement of 
the vastus internus, the vastus longus, and the adductor 
magnus (identified as groups 14 and 15 of the thigh muscles), 
non-tender and non-sensitive scars of the left thigh, a donor 
scar site on the right thigh, muscle herniation in the medial 
left leg scar of the gastrocnemius muscle, and no adhesions, 
no damage to tendons, and no damage to bones, joints, or 
nerves.

In June 1999, he filed the current claim for an increased 
rating.  In a June 1999 VA examination report, the examiner 
referenced the 1992 VA examination and noted that the 
physical examination was unchanged.  The final diagnosis was 
stab injury to the left thigh with femoral artery injury and 
muscle herniation.  In a January 2003 VA examination report, 
the examiner noted that the muscles involved were groups 14 
and 15.  Physical examination revealed tissue loss as a 
result of the fasciotomy, a slight amount of tissue loss in 
MGs 14 and 15, apparent nerve damage, good muscle strength, 
the ability to perform deep knee bends, muscle herniation, 
good muscle function of the leg, and no joint involvement.  
The final diagnoses included status post stab wound to the 
left thigh, repair of the left femoral artery, fasciotomy of 
the left leg, and muscle herniation of the thigh and lower 
leg secondary to the fasciotomy.

As a procedural matter, the Board notes that the RO denied 
his claim for a rating in excess of 40 percent for muscle 
injury but, by rating decision dated in March 2003, assigned 
separate evaluations for residuals scarring of the left thigh 
and for the residuals of a fasciotomy of the left lower 
extremity for stab wound of the left thigh and slight muscle 
damage to MGs XIV and XV.  

Pursuant to DC 5314, injury to Muscle Group XIV, for 
extension of the knee, flexion of the hip, and flexion of the 
knee, etc. of the, among other things, sartorius and vastus 
externus, vastus intermedius, and vastus internus group, a 40 
percent evaluation will be assigned with a severe disability.  
A moderately severe disability warrants a 30 percent 
disability, and a moderate disability will be assigned a 10 
percent disability.  Finally, a noncompensable evaluation is 
assigned for slight disablement.  38 C.F.R. § 4.73, DC 5314 
(2002).

In addition, § 4.55 provides that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injury affects an entirely 
different function.  Moreover, § 4.56 discusses factors to be 
considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups due to gunshot wounds 
or other trauma.  Briefly, slight (noncompensable) muscle 
disability is described as a simple wound of muscle without 
debridement or infection.  History will be reported as 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  There will be no 
cardinal signs or symptoms of muscle disability.  Objective 
findings will include minimal scar, and no evidence of 
fascial defect, atrophy, or impaired tonus.  There will be no 
impairment of function or metallic fragments retained in 
muscle tissue.

Moderate (10 percent) disability of muscles is described as a 
through and through or deep penetrating wounds of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  History will include 
evidence of in-service treatment for the wound.  The will be 
a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to other side.  

Moderately severe (30 percent) muscle disability is described 
at 38 C.F.R. § 4.56 as being from through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
History should include hospitalization for a prolonged period 
for treatment of wound.  Severe (40 percent) muscle 
disability is described at 38 C.F.R. § 4.56 as being from 
through and through or deep penetrating wounds due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection or sloughing 
of soft parts, intermuscular binding and scarring.  History 
should include hospitalization for a prolonged period for 
treatment of wound.  

As noted, the veteran is currently rated under DC 5314 for a 
severe injury to Muscle Group XIV and evaluated at 40 percent 
disabling.  The Board concludes that the clinical evidence 
does not warrant a higher rating under this diagnostic code.  
Significantly, in this case, a higher than 40 percent rating 
would not be available regardless of the severity of the 
veteran's muscle injury.  The current rating contemplates 
severe muscle damage, which is the highest rating available.  
Therefore, there is no basis for a schedular rating in excess 
of 40 percent under DC 5314.

However, recognizing this limitation under the rating 
schedule, the Board will consider whether the veteran is 
entitled to extraschedular evaluation.  Current VA 
regulations provide that if the schedular rating criteria are 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the impairment of average earning capacity 
if there is an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).  However, in this 
case, neither frequent hospitalization nor marked 
interference with employment, beyond that contemplated in the 
regular schedular provisions, due to the veteran's service-
connected left thigh disability is demonstrated.  

In this regard, while the evidence reflects a serious muscle 
injury, the veteran appears to be working full time.  In an 
outpatient treatment report dated in May 2000, he indicated 
that his job required that he stand on concrete for 8-12 
hours per day.  Moreover, in a November 2001 Report of 
Contact, it was indicated that he was unable to keep an 
appointment at a VA Medical Center because he was "on a ship 
to Egypt."  In a January 2003 VA examination, he was 
reportedly working "off shore."  Although the Board 
acknowledged that the veteran has been treated for on-going 
complaints related to his left thigh injury, there is no 
evidence of "marked interference with employment" as 
contemplated by the regulations.  Further, there is no 
evidence of any hospitalizations for several years.  
Therefore, there is no basis on which to find that 
application of the regular schedular standards is impractical 
due to frequent hospitalizations.  Accordingly, the Board 
concludes that an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  

Moreover, the Board has considered whether the veteran is 
entitled to separate ratings for peripheral nerve damage and 
limitation of motion.  As the RO has already assigned a 
separate compensable evaluation for residual scarring, that 
issue will not be taken up by the Board at this time.  

Peripheral Nerve Damage.  The Board has also reviewed the 
relevant diagnostic codes with respect to peripheral nerve 
involvement as a result of the left thigh injury.  To this 
end, the Board has considered DCs 8527 (internal saphenous 
nerve), 8528 (obturator nerve), and 8529 (external cutaneous 
nerve of thigh).  Under each of the diagnostic codes, a non-
compensable evaluation will be assigned for mild or moderate 
paralysis and a 10 percent evaluation, the highest available, 
will be assigned for severe to complete paralysis.

Although there are no contemporaneous records associated with 
the immediate injury, a subsequent Discharge Summary, dated 
in May 1988 and associated with the claims file from a 
private medical facility, noted a diagnosis of left thigh 
vascular nerve injury with subsequent repair.  The Board 
finds that this evidence suggests some neurological 
involvement at the time of the initial injury.  Further, 
while there was no evidence of left thigh pain, paresthesia 
involving the left lower extremity, or burning sensation in 
the left lower extremity noted in the January 2003 VA 
peripheral nerve examination report, the examiner concluded 
that there was abnormal sensation in the left lower extremity 
likely due to status post left thigh injury.  In addition, 
the most recent VA muscle examination report dated in January 
2003 indicated that there was "apparent nerve damage" to 
the veteran's left thigh.  

Thus, there was an indication of neurological involvement at 
the time of the injury and there is current evidence of some 
peripheral nerve involvement.  However, the Board finds that 
a separate compensable evaluation for peripheral nerve 
involvement is not warranted.  Muscle injury ratings are 
generally not combined with peripheral nerve paralysis 
ratings of the same body part, see 38 C.F.R. § 4.55(a).  The 
medical evidence indicates that the veteran's muscle 
weakness, muscle loss, muscle herniation, and tissue loss are 
sufficient to warrant an evaluation for serious muscle 
damage.

On the other hand, the Board finds that the peripheral nerve 
involvement is wholly sensory in nature and would be 
considered mild, or at most, of a moderate degree under the 
rating schedule.  In so finding, the Board places significant 
probative value on the medical evidence, including the May 
1992 and January 2003 VA examinations, where the veteran 
complained of subjective pain in the left foot and around the 
scars on the left thigh, and the most recent VA muscle 
examination, which reflected good muscle function of the leg.  
As such, given that a non-compensable evaluation will be 
assigned for mild or moderate paralysis (for wholly sensory 
involvement), the Board finds that a separate compensable 
rating is not warranted for peripheral nerve involvement.

Limitation of Motion.  The Board will also consider whether 
the veteran is entitled to a separate compensable evaluation 
for limitation of motion of the left knee under DCs 5003, 
5010, 5256, 5257, 5260, and 5261 based upon arthritis, 
ankylosis of the knee, knee impairment, and limitation of 
motion of the leg.  

Pursuant to DC 5010, arthritis due to trauma substantiated by 
X-ray findings is rated as degenerative arthritis under DC 
5003.  Under DC 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003 (2002).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DC, a rating of 10 
percent is warranted for each major joint or groups of joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.  

Limitation of flexion under DC 5260 is assigned a 10 percent 
evaluation when flexion is limited to 45 degrees; and a 20 
percent evaluation when flexion is limited to 30 degrees.  A 
30 percent evaluation is assigned under this code when 
flexion is limited to 15 degrees.  Limitation of extension 
under DC 5261 is assigned a 10 percent evaluation when 
extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees.  The motion of the knee is 
considered full where extension is to 0 degrees and flexion 
is to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Board notes that the recent clinical findings do not 
disclose that the veteran has ankylosis of the left knee.  
Ankylosis is defined as stiffening or fixation of a joint.  
On the recent VA examination, there was essentially full 
range of motion; therefore, the Board can find no basis under 
DC 5256 to grant a higher evaluation for limitation of 
motion.

Further, the evidence does not indicate that veteran 
currently experiences an impairment of his left knee under DC 
5257.  The medical records do not reveal objective clinical 
evidence of recurrent subluxation or lateral instability.  
Moreover, there is no evidence of synovial thickening or 
effusion.  Thus, the clinical findings do not support a 
finding of recurrent subluxation or lateral instability 
sufficient to warrant a higher evaluation under this code.    

Next, there is no indication of limitation of motion as 
evidenced by a finding of normal lower extremities in the 
most recent VA examination.  Therefore, there is no basis on 
which to grant a higher evaluation for limitation of flexion 
of the leg (DC 5260) or limitation of extension of the leg 
(DC 5261).  Finally, because there is no evidence of joint 
impairment, there is no basis to assign a separate 
compensable evaluation for arthritis.

II.  Entitlement to a Disability Rating in Excess of 10 
Percent for Hammer Toes of the Left Foot

The RO has rated the veteran's hammer toe disability under DC 
5282.  Under DC 5282, a noncompensable evaluation will be 
assigned with hammer toe in a single toe.  Hammer toes, 
unilateral, without claw foot warrants a 10 percent 
evaluation (the highest rating available).  38 C.F.R. 
§ 4.71a, DC 5282 (2002).  Although the clinical evidence 
clearly reflects that all the veteran's toes on the left foot 
are in a hammer toe position, a 10 percent rating is the 
highest available under DC 5282 for hammer toes, and includes 
the involvement of all toes, as is the case here.  Therefore, 
a higher than 10 percent rating is simply not available under 
DC 5282, regardless of the level of disability.  

Next, the most recent VA feet examination dated in January 
2003 indicated that the veteran had clawing of the lesser 
toes on the left foot; therefore, the Board will also 
consider DC 5278 for claw foot (pes cavus).  Under DC 5278, a 
noncompensable evaluation is warranted for slight pes cavus 
disability.  A 10 percent evaluation is provided for a 
unilateral or bilateral disability where the great toe is 
dorsiflexed, with some limitation of dorsiflexion at the 
ankle, with definite tenderness under metatarsal heads.  With 
all toes tending to dorsiflexion, with limitation of 
dorsiflexion at the ankle to a right angle, and with 
shortened plantar fascia, and marked tenderness under 
metatarsal heads, a 20 percent rating is assigned when 
unilateral and a 30 percent rating is assigned when 
bilateral.  Marked contraction of the plantar fascia, with 
dropped forefoot, hammering of all toes, very painful 
callosities, and marked varus deformity, is rated 30 percent 
when unilateral and 50 percent when bilateral.  38 C.F.R. § 
4.71a, DC 5278 (2002).

In this case, the Board finds that a 20 percent rating, but 
no more, is warranted for claw foot.  First, in the most 
recent VA examination, the veteran complained of painful 
toes, stiffness, redness, fatigability, and lack of 
endurance.  He indicated that he experienced periods of 
painful flare-ups two to three times per week with loss of 
function of up to 50 percent.  Physical examination showed 
clawing of the lesser toes of the left foot with skin 
changes.  The final diagnosis was normal left foot.  In a 
June 1999 VA feet examination report, he complained of pain 
in the plantar aspect of the left foot but was able to walk 
reasonably well with shoes.  He reported painful toes due to 
the hammer toe condition.  There were no callouses and the 
left foot was normal.  The final diagnoses included hammer 
toes involving all toes of the left foot and plantar 
fasciitis.

Given the evidence of clawing of the toes, involvement of the 
plantar fascia as reflected in the diagnosis of plantar 
fasciitis, and the complaints of tenderness under the toes, 
the Board finds that a 20 percent rating is warranted under 
DC 5278 for unilateral claw foot (pes cavus).  However, no 
higher than a 20 percent rating is warranted at this time.  
Significantly, there is no evidence of dropped forefoot or 
painful callosities, which would warrant a higher rating.  Of 
note, both of the VA examinations specifically noted that 
there was no evidence of callosities.  Moreover, he was shown 
to have a normal gait, no breakdown or unusual shoe wear, and 
could walk on his toes and heels, indicating essentially 
normal range of motion and function of the foot.  Outpatient 
treatment records are consistent with the VA examination 
findings.  Therefore, the Board finds that a 20 percent 
rating, but no more, is warranted for the veteran's toe 
disability.

Finally, the medical evidence of record does not establish 
the clinical presence of pes planus, bilateral "weak foot," 
anterior metatarsalgia, hallux valgus, hallux rigidus, or 
malunion or nonunion of the tarsal or metatarsal bones.  
Consequently, the diagnostic codes for acquired flatfoot (pes 
planus) (DC 5276); bilateral weak foot (DC 5277); anterior 
metatarsalgia (Morton's disease) (DC 5279); hallux valgus (DC 
5280); hallux rigidus (DC 5281); (DC 5282); and malunion or 
nonunion of the tarsal or metatarsal bones (DC 5283), are not 
applicable in this case.  In addition, the clinical evidence 
reflects that the left foot, itself, is normal; therefore DC 
5284 (foot injuries) is not for application.

III.  Entitlement to a Compensable Rating for the Residuals 
of a Right Shoulder Dislocation

The RO has rated the veteran's right shoulder disability 
under DC 5201 for limitation of motion of the arm.  The Board 
will also consider DCs 5003-5010, 5200, 5202, and 5203 for 
arthritis, ankylosis of the scapulohumeral articulation, 
impairment of the humerus, and impairment of the clavicle or 
scapula.  When the veteran was examined for disability 
evaluation purposes in January 2003, it was reported that he 
was left handed.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Moreover, under DC 5200 (minor arm), a 20 percent evaluation 
is warranted for favorable ankylosis of the scapulohumeral 
articulation with abduction to 60 degrees.  A 30 percent 
evaluation is warranted with intermediate ankylosis between 
favorable and unfavorable.  A 40 percent evaluation would be 
warranted with unfavorable ankylosis and abduction limited to 
25 degrees from the side. 

Under DC 5201 (minor arm), a 20 percent evaluation is 
warranted with limitation of motion at shoulder level, or 
midway between the side and shoulder level.  A 30 percent 
evaluation is in order with limitation of the arm to 25 
degrees from the side under this code.  

Under DC 5202, a 20 percent evaluation is warranted for 
malunion of the humerus of the minor arm with moderate or 
marked deformity, or recurrent dislocation of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level or with frequent episodes 
and guarding of all arm movements.  A 40 percent evaluation 
would be in order for fibrous union of the humerus of the 
minor arm, and a 50 percent is warranted with nonunion (false 
flail joint) of the humerus of the minor arm.  Loss of the 
head of the minor arm humerus (flail shoulder) will be 
assigned a 70 percent rating under DC 5202.  A 20 percent 
evaluation is warranted under DC 5203 (minor arm) for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula with loose movement. 

The Board notes that the recent clinical findings do not 
disclose that the veteran has ankylosis of the right 
shoulder.  Ankylosis is defined as stiffening or fixation of 
a joint.  For example, on the VA examination in January 2003, 
range of motion was reported as abduction from 0-180 degrees, 
rotation was 0-90 degrees, internal rotation was 0-90 
degrees, and elbow flexion was 0-145 degrees, which are all 
anatomically normal.  In the June 1999 VA examination report, 
range of motion of the right shoulder was described as 
"normal."  Therefore, the Board can find no basis under DC 
5200 to grant the veteran a compensable evaluation for 
ankylosis.  

Similarly, a compensable rating under DC 5201 requires 
limitation of motion of the arm to the shoulder level.  As 
noted above, range of motion studies are completely normal.  
Therefore, there is no basis for a higher rating under DC 
5201 for limitation of motion.

Further, X-ray evidence fails to show either malunion of the 
humerus (DC 5202), or malunion of the clavicle or scapula (DC 
5203).  In addition, the veteran had denied any episodes of 
dislocation or recurrent subluxation since the initial right 
shoulder dislocation in 1987.  In sum, the Board finds no 
evidence consistent with the criteria for a higher rating 
under DC 5202 or DC 5203 for an impairment of the humerus, or 
clavicle or scapula.  

After reviewing the evidence on file, the Board finds that 
the veteran is not entitled to a 10 percent rating based upon 
arthritis of the right shoulder with painful motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DC 5003; see also DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  The most recent VA 
examination report in January 2003 reflects a diagnosis of 
degenerative arthritis of the right shoulder.  Further, the 
veteran has reported on-going complaints of pain on motion.  
A veteran who has arthritis of the shoulder and painful 
motion is entitled to a 10 percent rating under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

In June 1999 it was reported that the veteran experienced 
severe pain in his right shoulder when he had to lift 
anything weighing more than 30 pounds.  It was also reported 
that he experienced pain in his right shoulder every day in 
the morning and that he was unable to play sports using his 
right arm like baseball, softball and volleyball.  However, 
upon examination in June 1999, range of movement of the right 
shoulder was normal.  The examiner stated that motion of the 
right shoulder was not painful and that there was no 
swelling, tenderness or effusion of the right shoulder.  The 
examiner in January 2003 specifically reported that the 
veteran had full range of motion and that there was no pain, 
fatigue, weakness, or lack of endurance following repetitive 
movements.  Accordingly, a compensable evaluation is not 
warranted based upon arthritis and painful motion.



IV.  Entitlement to an Initial Compensable Disability Rating 
for the Residuals of a Lumbosacral Sprain

The RO rated the veteran's low back disability under DC 5295 
(lumbosacral strain).  The Board will also consider DCs 5003-
5010, 5289, 5292, and 5293 for arthritis, lumbar ankylosis, 
limitation of motion of the lumbar spine, and intervertebral 
disc syndrome.  

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis.  Under DC 5003, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate DC, a 
rating of 10 percent is warranted for each major joint or 
groups of joints affected by limitation of motion, to be 
combined, not added under DC 5003.

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation.  Slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation under DC 5292.  A 20 percent evaluation 
requires moderate limitation of motion; while a 40 percent 
evaluation, the highest given under this code, requires 
severe limitation of motion. 

After the veteran filed his claim for an increased rating, 
the applicable rating criteria for intervertebral disc 
disease, 38 C.F.R. § 4.72, DC 5293, were revised effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Under pre-amended DC 5293, a noncompensable evaluation is 
warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent evaluation is warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent evaluation requires moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

Under the amended DC 5293, intervertebral disc syndrome 
(preoperatively or postoperatively) is rated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Therefore, a 60 percent 
evaluation will be warranted with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months; with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months a 40 percent rating will be 
assigned.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months a 20 percent rating will be 
assigned; with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months a 10 percent rating will be assigned.  

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 

After a review of the medical evidence, the Board finds that 
a higher rating is not warranted at this time.  To that end, 
the Board places significant probative value on the most 
recent VA examination report dated in January 2003.  First, 
the Board notes that the evidence does not support a finding 
of ankylosis of the lumbar spine (defined as stiffening or 
fixation of a joint).  The examiner described essentially 
normal ranges of motion.  This is also supported by a June 
1999 VA examination report which made a specific finding of 
"normal" ranges of motion.  As the evidence does not show 
ankylosis of the lumbar spine, there is no basis under DC 
5289 for a compensable rating.

Next, a 10 percent evaluation will be assigned under DC 5292 
for "slight" limitation of motion; while a 20 percent 
evaluation requires "moderate" limitation of motion.  As 
noted above, the January 2003 examination reflected normal 
ranges of motion (forward flexion to 95 degrees, backward 
extension to 35 degrees, right and left lateral flexion to 40 
degrees, and right and left rotation to 35 degrees).  
Further, the June 1999 VA examiner characterized the 
limitation of motion of the spine as "normal."  Given that 
normal range of motion is shown, there is no basis for a 
compensable rating under DC 5292.

Next, a compensable evaluation is not warranted under either 
the pre-amendment or amended version of DC 5293.  
Significantly, there is no evidence of intervertebral disc 
syndrome.  To that end, the Board places high probative value 
on the January 2003 VA examination, which reflected a normal 
spine examination.  This is consistent with a June 1999 spine 
X-rays report showing that the disc spaces were well 
maintained throughout.  The clinical impression was normal 
lumbosacral spine.  Given that there is no evidence of 
intervertebral disc syndrome, the Board finds that a 
compensable rating is not warranted under either the pre-
amendment or amended versions of DC 5293.

Next, a compensable rating is not warranted under DC 5295 
because there is no evidence of pain on motion.  Again, 
considering the January 2003 VA examination report, the 
examiner specifically noted that there was "no pain on range 
of motion of the spine."  Similarly, the June 1999 VA 
examiner indicated "No" to the question of whether the 
spine was painful on motion.  Therefore, a compensable rating 
is not warranted at this time under any relevant diagnostic 
code.  As such, the veteran's claim must be denied.  

V.  Entitlement to an Initial Compensable Disability Rating 
for the Residuals of a Right Knee Sprain

The RO has rated the veteran's right knee disability under DC 
5257.  The Board will also consider DCs 5003, 5010, 5256, 
5258, 5259, 5260, and 5261 for degenerative arthritis, knee 
ankylosis, dislocation and removal of semilunar cartilage, 
and limitation of motion.  

In addition to the arthritis regulations outlined above, 
favorable ankylosis of the knee, in full extension or in 
slight flexion between 0 degrees and 10 degrees, warrants a 
30 percent evaluation under DC 5256; ankylosis in flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
evaluation; ankylosis in flexion between 20 degrees and 45 
degrees warrants a 50 percent evaluation; and extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more warrants a 60 percent evaluation.  Under DC 5257, when 
there is impairment of the knee, including recurrent 
subluxation or lateral instability, a 10 percent evaluation 
will be assigned where the disability is slight; a 20 percent 
will be assigned for moderate disability; and 30 percent 
warranted for severe disability.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees, a 40 percent when 
extension is limited to 30 degrees, and a 50 percent when 
extension is limited to 45 degrees.

Based on the evidence associated with the claims file, the 
Board finds that a noncompensable (0 percent) rating for a 
right knee disability is warranted at this time.

First, the Board notes that the clinical findings do not 
disclose that the veteran has ankylosis of the right knee.  
For example, in the most recent VA examination dated in 
January 2003, range of motion was reported as flexion and 
extension from 0-140 degrees, which was noted to be normal.  
This is consistent with a June 1999 VA examination report in 
which the range of motion was reported as "normal."  
Therefore, the Board can find no basis under DC 5256 to grant 
a compensable evaluation for knee ankylosis.  

Next, the Board finds that the objective findings of the 
veteran's right knee disability do not warrant a compensable 
rating based upon subluxation or instability under DC 5257.  
There is simply no consistent or clear clinical findings of 
right knee instability or lateral subluxation in the medical 
evidence on file.  In the June 1999 VA examination, the 
examiner noted that the right knee was stable and the gait 
was normal.  Similarly, the January 2003 VA examination 
report indicated that there was no pain, fatigue, weakness, 
lack of endurance, painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement of the right knee.  The 
gait was normal and both legs were equal length.  Therefore, 
despite the veteran's subjective complaints, the Board can 
find no objective medical evidence on which to assign a 
compensable rating under DC 5257 for lateral instability or 
recurrent subluxation at this time.  

Turning to the criteria for a higher rating under DC 5258, 
the Board notes that there is no current evidence of 
cartilage dislocation with frequent episodes of locking, 
pain, and effusion into the joint on which to base a rating 
of 20 percent under DC 5258.  While the veteran has reported 
on-going pain, the medical records are negative for cartilage 
dislocation and/or removal of cartilage and do not support a 
compensable rating under DC 5258 or DC 5259.  

Next, in evaluating the veteran's right knee disability under 
DC 5260 and DC 5261 for limitation of motion, the Board notes 
that the most recent VA examination focusing on the right 
knee reflected completely normal ranges of motion.  
Similarly, a June 1999 VA examination described the range of 
motion as "normal."  Therefore, there is no basis for a 
compensable evaluation based on limitation of motion.  
Further, X-ray evidence is negative for arthritis of the 
right knee.

With respect to all the claims, the Board has considered the 
veteran's written statements that his disabilities are worse 
than currently evaluated.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, more 
probative than the subjective evidence of an increased 
disability.  

In reviewing the veteran's claims, the Board notes that VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons used 
to support the conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that the 
current ratings are proper at this time.  The Board finds 
that the separate ratings contemplate the veteran's 
demonstrated complaints of pain and the limitation of motion 
and functional loss due to pain.  However, even considering 
the standards outlined in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and the provisions of 38 C.F.R. § 4.40 et seq., there 
is no basis on which to assign higher ratings at this time.

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicate which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claims, and of the specific reasons for denying his claims.  
By virtue of the information contained in the August 1999 and 
March 2003 rating decisions, the December 1999 statement of 
the case, and the subsequent supplemental statements of the 
case issued during the pendency of the appeal, the veteran 
and his representative were told that there was no evidence 
showing that he was entitled to higher ratings.  

Further, the RO also notified the appellant by letter dated 
in August 2001 of his due process rights under the VCAA and 
that he needed to submit evidence in support of his claim, 
such as medical records, employment records, or records from 
other federal agencies.  He was told what evidence had 
already been considered and what was still needed.  He was 
informed where to send the information and who to contact if 
he had questions.  In addition, he was provided with the 
provisions of the VCAA in the March 2003 supplemental 
statement of the case.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that all medical records identified by the 
veteran have been associated with the claims file, including 
VA outpatient clinical records.  Moreover, the claim was the 
subject of a Board remand in March 2001 and the veteran 
recently underwent multiple VA examinations expressly for the 
purpose of addressing the claims on appeal.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of these matters 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

A disability rating in excess of 40 percent for the residuals 
of a stab wound to the left thigh with severe muscle loss, 
vasgius medialis of the left thigh, MG XIV, and post-
operative fasciotomy, is denied.

A 20 percent rating, but no more, for hammer toes of the left 
foot (with clawing), is granted, subject to the law and 
regulations governing the award of monetary benefits.

A compensable rating for the residuals of a right shoulder 
dislocation is denied.

An initial compensable disability rating for the residuals of 
a lumbosacral sprain is denied.

An initial compensable disability rating for the residuals of 
a right knee sprain is denied.


                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


